        Case 2:19-cv-05547-DJH Document 70 Filed 06/08/20 Page 1 of 4



 1   Sarah R. Gonski (Bar No. 032567)
     PERKINS COIE LLP
 2   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 3   Telephone: (602) 351-8000
     Facsimile: (602) 648-7000
 4   SGonski@perkinscoie.com
 5   Marc E. Elias (WDC Bar No. 442007)*
     Elisabeth C. Frost (WDC Bar No. 1007632)*
 6   Jacki L. Anderson (WDC Bar No. 1531821)*
     John M. Geise (WDC Bar No. 1032700)*
 7   PERKINS COIE LLP
     700 Thirteenth Street NW, Suite 600
 8   Washington, D.C. 20005-3960
     Telephone: (202) 654-6200
 9   Facsimile: (202) 654-6211
     MElias@perkinscoie.com
10   EFrost@perkinscoie.com
     JackiAnderson@perkinscoie.com
11   JGeise@perkinscoie.com
12   Abha Khanna (WA Bar No. 42612)*
     PERKINS COIE LLP
13   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
14   Telephone: (206) 359-8000
     Facsimile: (206) 359-9000
15   AKhanna@perkinscoie.com
16   *Admitted Pro Hac Vice
17   Attorneys for Plaintiffs
18                                   UNITED STATES DISTRICT COURT

19                                       DISTRICT OF ARIZONA

20   Brian Mecinas, et al.,                             No. 19-cv-05547-PHX-DJH
21                        Plaintiffs,                   JOINT STATEMENT IN
                                                        RESPONSE TO COURT’S JUNE
22                              v.                      2, 2020 ORDER
23   Katie Hobbs, in her official capacity as the
     Arizona Secretary of State,
24
                          Defendant.
25
26
27
28
       Case 2:19-cv-05547-DJH Document 70 Filed 06/08/20 Page 2 of 4



 1          On June 2, 2020, the Court issued a text order requesting that the parties file a joint
 2   statement by noon on Monday, June 8, 2020, as to whether they agree that the hearings and
 3   argument before the Court that took place on March 4, March 5, and March 10, 2020,
 4   constituted a trial on the merits pursuant to Fed. R. Civ. Pro. 65(a)(2). The parties have met
 5   and conferred and agree that those proceedings did not constitute a trial on the merits.
 6
                                                   Respectfully submitted,
 7
     Dated: June 8, 2020                            /s Sarah R. Gonski
 8                                                 Sarah R. Gonski (Bar No. 032567)
                                                   PERKINS COIE LLP
 9                                                 2901 North Central Avenue, Suite 2000
                                                   Phoenix, Arizona 85012-2788
10                                                 Telephone: (602) 351-8000
                                                   Facsimile: (602) 648-7000
11                                                 SGonski@perkinscoie.com
12                                                 Marc E. Elias (WDC Bar No. 442007)*
                                                   Elisabeth C. Frost (WDC Bar No. 1007632)*
13                                                 Jacki L. Anderson (WDC No. 1531821)*
                                                   John M. Geise (WDC Bar No. 1032700)*
14                                                 PERKINS COIE LLP
                                                   700 Thirteenth Street NW, Suite 600
15                                                 Washington, D.C. 20005-3960
                                                   Telephone: (202) 654-6200
16                                                 Facsimile: (202) 654-6211
                                                   MElias@perkinscoie.com
17                                                 EFrost@perkinscoie.com
                                                   JackiAnderson@perkinscoie.com
18                                                 JGeise@perkinscoie.com
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-05547-DJH Document 70 Filed 06/08/20 Page 3 of 4



 1                                      Abha Khanna (WA Bar No. 42612)*
                                        PERKINS COIE LLP
 2                                      1201 Third Avenue, Suite 4900
                                        Seattle, Washington 98101-3099
 3                                      Telephone: (206) 359-8000
                                        Facsimile: (206) 359-9000
 4                                      AKhanna@perkinscoie.com
 5                                      Attorneys for Plaintiffs
 6
                                        /s Kara Karlson_________
 7                                      Kara Karlson (Bar No. 029407)
                                        Linley Wilson (Bar No. 027040)
 8                                      Dustin Romney (Bar No. 034278)
                                        Assistant Attorneys General
 9                                      ARIZONA ATTORNEY GENERAL’S
                                         OFFICE
10                                      2005 N. Central Ave.
                                        Phoenix, Arizona 85004-1592
11                                      Telephone: 602.542.8323
                                        Facsimile: 602.542.4385
12                                      Kara.Karlson@azag.gov
                                        Linley.Wilson@azag.gov
13                                      Dustin.Romney@azag.gov
14                                      Mary R. O’Grady (Bar No. 011434)
                                        Kimberly I. Friday (Bar No. 035369)
15                                      Emma J. Cone-Roddy (Bar No. 034285)
                                        OSBORN MALEDON, P.A.
16                                      2929 North Central Ave., Suite 2100
                                        Phoenix, Arizona 85012-2793
17                                      602.240.9000
18                                      Attorneys for Defendant Arizona
                                        Secretary of State Katie Hobbs
19
20
21
22
23
24
25
26
27
28

                                        -2-
       Case 2:19-cv-05547-DJH Document 70 Filed 06/08/20 Page 4 of 4



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on Monday, June 08, 2020, I electronically transmitted the
 3   attached document to the Clerk’s Office using the ECF System for filing and transmittal of
 4   a Notice of Electronic Filing to the ECF registrants.
 5
 6                                                       /s Michelle DePass
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -3-
